UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 03-1424



DONALD W. GREEN,

                                                 Plaintiff - Appellant,

             versus


DONALD RAY SHIVER; JONES COUNTY; MARLENE
SKIVER; JONES-ONSLOW EMC; LARRY PATRICK,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Malcolm J. Howard,
District Judge. (CA-02-92-4-H(3))


Submitted:    August 20, 2003                 Decided:   August 28, 2003


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Donald W. Green, Appellant Pro Se.     Mark Allen Davis, WOMBLE,
CARLYLE, SANDRIDGE & RICE, Raleigh, North Carolina; Cynthia Marie
Currin, CRISP, PAGE & CURRIN, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donald W. Green appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.   Accordingly, we affirm

for the reasons stated by the district court.   See Green v. Shiver,

No. CA-02-92-4-H(3) (E.D.N.C. Mar. 5, 2003). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                2